IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                     FILED
                                                                  October 21, 2008
                                  No. 07-41183
                               Conference Calendar              Charles R. Fulbruge III
                                                                        Clerk

UNITED STATES OF AMERICA

                                             Plaintiff-Appellee

v.

JULIO CESAR GODOY-JIMENEZ

                                             Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                         USDC No. 1:07-CR-626-ALL


Before KING, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM:*
      Julio Cesar Godoy-Jimenez appeals the 34-month sentence imposed by the
district court following his guilty plea conviction for illegal reentry, in violation
of 8 U.S.C. § 1326. Godoy-Jimenez contends that the district court erred in
applying an eight-level enhancement pursuant to U.S.S.G. § 2L1.2(b)(1)(C) based
on his two prior state convictions for possession of a controlled substance. Citing
Lopez v. Gonzales, 549 U.S. 47 (2006), Godoy-Jimenez argues that the eight-level



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-41183

enhancement was not warranted because he was not convicted as a recidivist for
the second state conviction for possession of a controlled substance and therefore
that the offense did not qualify as an aggravated felony under the Sentencing
Guidelines.
      Lopez has not altered our holding in United States v. Sanchez-Villalobos,
412 F.3d 572 (5th Cir.2005), that a second state conviction for simple possession
qualifies as an aggravated felony sufficient to support the imposition of the
eight-level enhancement under § 2L1.2(b)(1)(C). United States v. Cepeda-Rios,
530 F.3d 333, 335-36 (5th Cir. 2008). Thus, regardless of how Godoy-Jimenez’s
state possession offense would be characterized under state law, his second state
conviction for possession is punishable as an aggravated felony for sentencing
purposes. See id; Sanchez-Villalobos, 412 F.3d at 577.
      The judgment of the district court is AFFIRMED.




                                        2